DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1 – 5, 7, and 12) in the reply filed on 2021.12.22 is acknowledged.

Claim Objections
Claims 8, 19 – 21 are objected to because of the following informalities:  
Claims 8, 19, and 20 recite the limitation “via the second fluid pump coupled to receive the fluid from the conduit,” this limitation should be recited as “via the second fluid pump receiving the fluid from the conduit.”
Claim 21 recites the limitation “delivers the fluid through conduit,” this limitation should be recited as “delivers the fluid through the conduit.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites the limitation “wherein the controller is further operative to:  control a flow rate of fluid from different fluid sources into the first fluid pump.” Such a control scheme is not described in the originally filed specification. The specification recites in [0069] that the system “can be configured to selectively control delivery of a second type of fluid from a source 120-2 to recipient,” in [0089] that a valve located downstream of the first pump can be selectively controlled to control flow of a first and second fluid, and in [0095] that “the flow of fluid from different fluid sources 120-1 and 120-2 into the first fluid pump 130-1” may be controlled; however, the specification does not indicate that the flow rate of these disparate fluid sources is controlled by the controller into the first pump 130-1. The specification does not provide details of how the flow rate is controlled, from the disparate sources, into the first fluid pump including by detailing the operation of the valves upstream of the diaphragm pump in conjunction with the diaphragm pumping 
Claim 17 recites the limitation “wherein the controller is further operative to: control a rate of fluid flowing through the first diaphragm pump via operation of the second fluid pump.” The originally filed specification recites in [0125] that the second pump determines the flow rate delivered to the recipient, and as such the controller controls “a rate of fluid flowing through the fluid pump 130 via operation of the second fluid pump 184.” However, the control scheme to perform such an operation is not sufficiently disclosed. As both the first pump and the second pump are disclosed as being positive displacement pumps, controlling the second pump will be unable to control the rate of fluid through the first pump. The first pump would have to be activated by the controller such that fluid was allowed to pass through it to control the flow rate through the first pump, simply activating the second pump alone would not allow the flow rate through the first pump to be controlled. This is a written description rejection.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first diaphragm pump." There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 25 of copending Application No. 15/468,558 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the instant claims are .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 15, 17, 18, 20, 25 and 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0162488, “Uber,” in view of US 2014/0216560, “Ambrosina.”
Regarding Claim 13: Uber discloses a fluid delivery system (Figures 2 – 14) comprising: a first fluid pump (68, 69); a second fluid pump (76); and a controller (54) operative to: draw fluid into the first fluid pump;  operate the first fluid pump to output the fluid in the chamber of the first fluid pump downstream through a fluid conduit to the second fluid pump (The first fluid pump is shown receiving the fluid from fluid sources (60, 62) and delivering the fluid through the conduit path from the first fluid pump to the second fluid pump (76) as shown in at least Figure 3a; [0047], “The , the first fluid pump measuring delivery of fluid to the second fluid pump ([0046], “Metering pumps 68, 69 are connected to the ECS 54 which also controls fluid flow of contrast and diluent through the pumps.”): and during operation of the first fluid pump, activate operation of the second fluid pump ([0047], “The final element in the fluid path which is connected to the ECS 54 is the pressurizing pump 76.”), the second fluid pump pumping the fluid received from the first fluid pump to a recipient ([002], “this invention relates to improved contrast media delivery systems and methods of use which allow adjustment of contrast media concentration and injection parameters either before or during an injection procedure to provide patient specific dosing of contrast media”).  The controller of Uber has been disclosed as being capable of performing the claimed operational control of the aforesaid elements. Uber discloses a first pump (68, 69) as being a metering pump; however, Uber is silent as to the construction of the pump such that it does not specifically disclose the pump as being a diaphragm pump having a chamber such that it does note explicitly disclose drawing fluid into a chamber of the first fluid pump;  operate the first fluid pump to output the fluid in the chamber of the first fluid pump downstream through a fluid conduit to the second fluid pump.
Ambrosina teaches a fluid delivery system (Broadly in Figure 2) for delivering fluid to a recipient (108) and further teaches having a first fluid pump (130, 131) operated by a controller (140) operative to: draw fluid into a chamber of the first fluid pump;  operate the first fluid pump to output the fluid in the chamber of the first fluid pump downstream through a fluid conduit ([0222], “In processing block 910, the controller 140 draws fluid into a chamber of a diaphragm pump 130.”).
It would have been obvious to one of ordinary skill the art before the effective filling date of the claimed invention to have utilized the diaphragm pump of Ambrosina in place of the first pump of Uber with the predicted results that the diaphragm pump of Ambrosina will be capable of operating as a metering pump and that such a modification amounts to a mere substitution of one known device for another. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 Sc.D. at 1740, 82 USPQ2d at1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution 
Regarding Claim 1: Claim 1 is directed towards the method of operating the apparatus disclosed in claim 13, as such, Uber in view of Ambrosina is interpreted as teaching the method of claim 1. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 15: Uber in view of Ambrosina teaches the fluid delivery system as in claim 13; Uber further discloses wherein the controller is further operative to:  control a flow rate of fluid from different fluid sources into the first fluid pump
Regarding Claim 3: Claim 3 is directed towards the method of operating the apparatus disclosed in claim 15, as such, Uber in view of Ambrosina is interpreted as teaching the method of claim 3. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 17: Uber in view of Ambrosina teaches the fluid delivery system as in claim 13; once combined, Uber further discloses wherein the controller is further operative to: control a rate of fluid flowing through the first diaphragm pump via operation of the second fluid pump. As each of the first pumps of Uber in view of Ambrosina are disclosed as being positive displacement pumps controlled by the controller, the controller of Uber is capable of controlling operation of the first pump based on operation of the second pump as the second pump will not be capable of pumping the fluid unless the first pumps are activated thus allowing fluid to pass through.
Regarding Claim 5
Regarding Claim 18: Uber in view of Ambrosina teaches the fluid delivery system as in claim 13; Uber fails to specifically disclose wherein the controller is further operative to: calculate a flow rate of delivering the fluid from the chamber through the conduit based on calculated amounts of fluid in the chamber at the multiple different times during a delivery phase.  However, Ambrosina teaches in at least [0117] a control scheme to measure a fluid delivery rate using the diaphragm pump 130 which has been previously incorporated into Uber. As such, once combined, Uber discloses a controller which is capable of being utilized to calculate a flow rate of delivering the fluid from the chamber through the conduit based on calculated amounts of fluid in the chamber at the multiple different times during a delivery phase.
Regarding Claim 6: Claim 6 is directed towards the method of operating the apparatus disclosed in claim 18, as such, Uber in view of Ambrosina is interpreted as teaching the method of claim 6. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 20: Uber in view of Ambrosina teaches the fluid delivery system as in claim 13; Uber further discloses wherein the controller is further operative to: via the second fluid pump coupled to receive the fluid from the conduit, control a flow of the fluid through the conduit and the second fluid pump to a recipient. Uber discloses the second fluid pump as capable of providing a desired 
Regarding Claim 8: Claim 8 is directed towards the method of operating the apparatus disclosed in claim 20, as such, Uber in view of Ambrosina is interpreted as teaching the method of claim 8. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 25: Uber in view of Ambrosina teaches the fluid delivery system as in claim 13. Claim 25 is directed towards a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to perform the control steps of the fluid delivery system as claimed in claim 13. It is noted that Uber discloses the control steps being performed by a electronic control system (54) and that Uber further discloses that the program may be implemented through “fuzzy logic or neural networks [or through] a conventional computer program” in at least [0055]. It would have been obvious to one of ordinary skill in the art to have incorporated instructions to perform the steps claimed onto computer-readable storage hardware as described by Uber with the predicted results that the controller of Uber would then be capable of performing the disclosed operations.

Claim 14 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0162488, “Uber,” in view of US 2014/0216560, “Ambrosina,” and US 2016/0151554, “Jansson.”
Regarding Claim 14: Uber in view of Ambrosina teaches the fluid delivery system as in claim 13; Uber further discloses comprising: a valve (73) disposed between the first fluid pump and the second fluid pump (As shown in at least Figure 3a); however, Uber fails to explicitly disclose that the controller operative to control flow of the fluid from the first fluid pump to a recipient via opening and closing the valve.  The valve of Uber is disclosed as being a check valve but Uber is silent as to the details of the valve.
Jansson teaches a fluid delivery system for use in a medial application similar to that of Uber and further teaches the use of a controller (30) controlled valve (At least valve VV3 in Figure 6 and VV4 in Figure 7) (At least [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the controller controllable valve of Jansson in place of the disclosed valve of Uber with the predicted results that the valve would be controllable through the controller.
Once combined with Jansson, Uber in view of Ambrosina and Jansson teaches the controller operative to control flow of the fluid from the first fluid pump to a recipient via opening and closing the valve.
Regarding Claim 2: Claim 2 is directed towards the method of operating the apparatus disclosed in claim 14, as such, Uber in view of Ambrosina and Jansson is .

Claims 16 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0162488, “Uber,” in view of US 2014/0216560, “Ambrosina,” and US 2003/0220605, “Bowman.”
Regarding Claim 16: Uber in view of Ambrosina teaches the fluid delivery system as in claim 13; Uber and Ambrosina fail to explicitly disclose or teach wherein the controller is further operative to:  via an air elimination filter disposed in a fluid pathway between the first fluid pump and the second fluid pump, removing gas from the fluid pathway.  
Bowman teaches a fluid delivery system for use in a medical application similar to that of Uber and further teaches the inclusion of an air elimination filter ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated an air elimination filter, as taught by Bowman, into the fluid pathway of Uber with the predicted results that such a filter will be capable of removing air from the fluid pathway before reaching the recipient (Bowman, [0022]).
Once combined, Uber further discloses  wherein the controller is further operative to:  via an air elimination filter disposed in a fluid pathway between the first fluid pump and the second fluid pump, removing gas from the fluid pathway as the controller of Uber is capable of controlling flow of fluid through the system it is therefore also capable of controlling the removal air from the system as the fluid must be passed through the filter for the air to be removed.
Regarding Claim 4: Claim 4 is directed towards the method of operating the apparatus disclosed in claim 16, as such, Uber in view of Ambrosina is interpreted as teaching the method of claim 4. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 19 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0162488, “Uber,” in view of US 2014/0216560, “Ambrosina,” and US 2002/0026148, “Medrad,” as evidenced by US 2005/0118048, “Traxinger.”
Regarding Claim 19: Uber in view of Ambrosina teaches the fluid delivery system as in claim 13; Uber and Ambrosina fail to explicitly disclose or teach wherein the controller is further operative to: via the second fluid pump coupled to receive the fluid from the conduit, block a flow rate of the fluid from the conduit to a recipient
Medrad teaches a fluid delivery system for use in a medical application similar to that of Uber with a first pump (12, 13) and a second pump (35) wherein the second pump is a peristaltic pump (As shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the peristaltic pump of Medrad as the second pump of Uber with the predicted results that such a pump will be capable of operating as the second pump and that such a pump will allow for the second pump to be disposable on a per patient basis (Medrad, [0028]), and that such a modification amounts to a mere substitution of one known device for another. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 Sc.D. at 1740, 82 USPQ2d at1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior 
Once combined, Uber in view of Ambrosina and Medrad teaches the fluid delivery system having a peristaltic pump as a second fluid pump. It is well known in the art that a peristaltic pump can be operated in such a way that the pump is used to block a flow of fluid (As evidenced by Traxinger, [0007], “Further benefits are derived with these systems from the fact that peristaltic pumps, using movable rollers, can operate directly on the tubing exterior to advance the fluid, or conversely, to block flow in a tubing simply by externally pinching the tubing”).
Once combined, Uber further discloses wherein the controller is further operative to: via the second fluid pump coupled to receive the fluid from the conduit, block a flow rate of the fluid from the conduit to a recipient as the controller of Uber is capable of controlling the second fluid pump and as such is capable of controlling the second fluid pump such that it does not pump fluid but acts to block fluid.
Regarding Claim 7: Claim 7 is directed towards the method of operating the apparatus disclosed in claim 19, as such, Uber in view of Ambrosina is interpreted as teaching the method of claim 7. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0162488, “Uber,” in view of US 2014/0216560, “Ambrosina,” and US 2005/0131332, “Kelly.”
Regarding Claim 26: Claim 1 is directed towards the directed towards the method of operating the apparatus disclosed in claim 13, as such, Uber in view of Ambrosina is interpreted as teaching the method of claim 1; however, the apparatus of claim 13 does not recite controlling valves upstream of the first fluid pump, control of a first valve controlling input of a first fluid into the first fluid pump; control of a second valve controlling input of a second fluid into the first fluid pump. Uber in view of Ambrosina likewise fails to explicitly disclose an apparatus having valves upstream of the first fluid pump, a first valve controlling input of a first fluid into the first fluid pump; and a second valve controlling input of a second fluid into the first fluid pump.
Kelly discloses a fluid delivery system for use in a medical application similar to that of Uber with a first pump (22, 24) connected downstream of valves (56, V8 – V14) controlling input of a first fluid (one of 14, 16, 18) and a second fluid (another of 14, 16, 18) ([0093], “The dialysate is supplied initially in dialysate or therapy fluid supply bags 14, 16 and 18.”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Uber to incorporate the additional second fluid source and associated valve control, as taught by Kelly, with the predicted results that Uber would be capable of dispensing more than one fluid or a larger fluid supply without the first fluid having to be disconnected.
Claim 26 is directed towards the method of operating the of Uber in view of Ambrosina and Kelly as discussed herein, as such, Uber in view of Ambrosina and Kelly is interpreted as teaching the method of claim 26. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Allowable Subject Matter
Claims 9 – 12 and 21 – 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0079809 – Blood monitoring system having a first and second pump
US 2015/0088094 – Medical device having a first and second pump and a first and second fluid source
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746